                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA



       V.                                           CRIMINAL NO. ELH-19-0160

DEMETRIOS STAVRAKIS,

               Defendant.
                                             ...oOo...


                        DEFENDANT'S WAIVER OF JURY TRIAL

       The Defendant, Demetrios "Jimmy" Stavrakis, by and through his counsel, Steven H.

Levin, Charles N. Curlett, Jr., G. Adam Ruther and Jamar R. Brown, pursuant to Rule 23 of the

Federal Rules of Criminal Procedure, respectfully waives a jury trial in this case.


                                                     Respectfully submitted,


                                                             /s/
                                                     Steven H. Levin (Fed Bar #28750)
                                                     Charles N. Curlett (Fed Bar #28246)
                                                     G. Adam Ruther (Fed Bar #30183)
                                                     Jamar R. Brown (Fed Bar #19522)
                                                     Rosenberg Martin Greenberg, LLP
                                                     25 S. Charles St. 2    Floor
                                                     Baltimore MD 21201
                                                     Phone:(410)727-6600
                                                     slevin@rosenbergmartin.com
                                                     ccurlett@rosenbergmartin.com
                                                     aruther@rosenbergmartin.coni
                                                     jbrown@rosenbergmartin.com
